
	

114 HRES 67 IH: Expressing support for designation of February 12, 2015, as “Darwin Day” and recognizing the importance of science in the betterment of humanity.
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2015
			Mr. Himes (for himself, Mr. Schiff, Mr. Pocan, Ms. DeLauro, Ms. Slaughter, Mr. Honda, Mr. Cohen, Mr. Foster, Ms. Lofgren, Ms. Norton, Mr. Cartwright, and Mr. Smith of Washington) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology
		
		RESOLUTION
		Expressing support for designation of February 12, 2015, as Darwin Day and recognizing the importance of science in the betterment of humanity.
	
	
 Whereas Charles Darwin's theory of evolution by the mechanism of natural selection, together with the monumental amount of scientific evidence he compiled to support it, provides humanity with a logical and intellectually compelling explanation for the diversity of life on Earth;
 Whereas the validity of Darwin's theory of evolution by natural selection is further strongly supported by the modern understanding of the science of genetics;
 Whereas it has been the human curiosity and ingenuity exemplified by Darwin that has promoted new scientific discoveries that have helped humanity solve many problems and improve living conditions;
 Whereas the advancement of science must be protected from those unconcerned with the adverse impacts of global warming and climate change;
 Whereas the teaching of creationism in some public schools compromises the scientific and academic integrity of the United States education systems;
 Whereas Charles Darwin is a worthy symbol of scientific advancement on which to focus and around which to build a global celebration of science and humanity intended to promote a common bond among all of Earth’s peoples; and
 Whereas February 12, 2015, is the anniversary of the birth of Charles Darwin in 1809 and would be an appropriate date to designate as “Darwin Day”: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “Darwin Day”; and
 (2)recognizes Charles Darwin as a worthy symbol on which to celebrate the achievements of reason, science, and the advancement of human knowledge.
			
